Case: 16-11538      Document: 00514233185        Page: 1     Date Filed: 11/10/2017




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit


                                   No. 16-11538                                 FILED
                                 Summary Calendar                       November 10, 2017
                                                                           Lyle W. Cayce
                                                                                Clerk



UNITED STATES OF AMERICA,

                                                Plaintiff−Appellee,

versus

JEFFREY BLAKE ELLIS, Also Known as “Jealous”,

                                                Defendant−Appellant.




                   Appeal from the United States District Court
                        for the Northern District of Texas
                                No. 4:16-CR-121-2




Before HIGGINBOTHAM, JONES, and SMITH, Circuit Judges.
PER CURIAM: *

      Jeffrey Ellis was convicted of one charge of conspiring to possess



      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
    Case: 16-11538     Document: 00514233185      Page: 2   Date Filed: 11/10/2017


                                  No. 16-11538

methamphetamine with intent to distribute and was sentenced to 240 months
in prison and a three-year term of supervised release. He maintains that the
district court erred by denying him the sentencing adjustment for acceptance
of responsibility and imposing the adjustment for obstruction of justice.

      Ellis has shown no clear error in connection with the imposition of the
U.S.S.G. § 3C1.1 adjustment for obstruction of justice. See United States v.
Juarez-Duarte, 513 F.3d 204, 208 (5th Cir. 2008). The presentence report, on
which the district court was entitled to rely, set forth facts leading to a reason-
able inference that Ellis had tried to intimidate a codefendant. See United
States v. Alaniz, 726 F.3d 586, 619 (5th Cir. 2013); United States v. Caldwell,
448 F.3d 287, 290 (5th Cir. 2006). In light of those facts, the conclusion that
Ellis obstructed justice is plausible and is not clearly erroneous. See Juarez-
Duarte, 513 F.3d at 208; U.S.S.G. § 3C1.1, comment.(n.4(A)). Ellis also has not
shown that his is the exceptional case in which a defendant who receives the
§ 3C1.1 adjustment for obstruction of justice should also receive the U.S.S.G.
§ 3E1.1(a) reduction for acceptance of responsibility. See United States v.
Chung, 261 F.3d 536, 540 (5th Cir. 2001).

      AFFIRMED.




                                        2